People ex rel. Rankin v Sullivan (2020 NY Slip Op 04720)





People ex rel. Rankin v Sullivan


2020 NY Slip Op 04720


Decided on August 24, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2020-06205

[*1]The People of the State of New York, ex rel. Douglas G. Rankin, on behalf of Michael McBean, petitioner,
vAnn Marie T. Sullivan, etc., et al., respondents.


Douglas G. Rankin, Brooklyn, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (James B. Cooney of counsel), for respondents.
Eric Gonzalez, District Attorney, Brooklyn, NY (Robert P. Schwartz of counsel), nonparty pro se.

DECISION & JUDGMENT
Writ of habeas corpus to release Michael McBean on his own recognizance or, in the alternative, to set reasonable bail upon Kings County Ind. No. 9687/2015.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
SCHEINKMAN, P.J., AUSTIN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court